Title: To James Madison from Elias Vander Horst, 10 February 1804 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


10 February 1804, Bristol. Last wrote on 1 Oct. 1803 enclosing a duplicate. Has received nothing from JM since then. “I am now sorry to inform you that the act intitled ‘An act supplementary to the Act concerning Consuls & Vice Consuls & for the further Protection of American Seamen,’ and from which a fund for the purpose therein mentioned was intended to have been created, has wholly failed of producing that effect, and from the experience I have already had of it, I am fully Persuaded that in its Present form very little if any thing more can ever be expected from it.” In order to avoid paying three months’ wages to consuls in addition to any wages due to the seamen, masters of U.S. vessels claim the men they discharge are runaways who are not entitled to wages. “In a similar way they avoid what the law requires of them even when their Vessels are sold. And this you’ll Perceive is not difficult for them to effect by a Previous understanding between them and their men and which it is not in our power to prevent or detect.” Suggests that “a small rate on Tonnage would be a much more effectual means of obtainin⟨g⟩ the ends intended by that act.” Encloses accounts of imports and exports by U.S. vessels in his district up to 31 Dec. 1803, together with the latest newspapers and a London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 2 pp. Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:484.



   
   See U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–5.


